Order entered July 16, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00535-CV

                         IN THE INTEREST OF B.B.P., A MINOR

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF11-14718

                                          ORDER
        The Court has before it appellant’s motion to consolidate appeals. Because appellant’s

previous notice of appeal was not received or filed by this Court, the motion is DENIED as

moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE